Exhibit 10.1

THIRD AMENDATORY AGREEMENT TO

CHANGE IN CONTROL AGREEMENT

THIS THIRD AMENDATORY AGREEMENT (the “Amendatory Agreement”) is made and entered
into as of the 31st day of October, 2013, by and among Lakeland Bancorp, Inc.
(the “Holding Company”), a New Jersey corporation which maintains its principal
office at 250 Oak Ridge Road, Oak Ridge, New Jersey 07438; Lakeland Bank (the
“Bank”), a New Jersey chartered commercial bank, with an office at 250 Oak Ridge
Road, Oak Ridge, New Jersey 07438 (the Holding Company and the Bank are
collectively referred to herein as the “Company”); and Jeffrey J. Buonforte (the
“Executive”).

WHEREAS, as of March 7, 2001, the Company and the Executive entered into a
Change in Control Agreement (the “Agreement”) which provides for certain terms
and conditions of the Executive’s employment in the event of a “Change in
Control” (as defined therein); and

WHEREAS, the Agreement was amended in certain respects as of March 10, 2003 and
December 31, 2008; and

WHEREAS, the Company and the Executive mutually desire to amend the Agreement
further.

NOW, THEREFORE, in consideration of the mutual premises and covenants set forth
herein and for other good and value consideration, the receipt, adequacy and
legal sufficiency of which are hereby acknowledged, the Company and the
Executive mutually agree as follows:

1. The first “whereas” clause and first sentence of Section 3 of the Agreement,
as amended, entitled “Position” hereby is amended by substituting “Senior
Government Banking/Business Services Officer” for “Chief Retail Officer” in each
instance where the latter appears therein.

2. The second sentence of Section 9 of the Agreement, as amended, entitled
“Termination Without Cause or Resignation for Good Cause” hereby is amended
further by substituting “one” for “two” where the latter appears therein.

Except as amended herein, the Agreement shall remain in full force and effect
and is hereby ratified by the parties thereto.

IN WITNESS WHEREOF, the Company has caused this Amendatory Agreement to be
signed by its duly authorized representative pursuant to the authority of the
respective Boards of Directors, and the Executive has personally executed this
Amendatory Agreement, all as of the date first above written.

 

LAKELAND BANCORP, INC. By:  

/s/ Thomas J. Shara

  Thomas J. Shara   President and CEO LAKELAND BANK By:  

/s/ Thomas J. Shara

  Thomas J. Shara   President and CEO

/s/ Jeffrey J. Buonforte

JEFFREY J. BUONFORTE